Citation Nr: 0824274	
Decision Date: 07/21/08    Archive Date: 07/30/08

DOCKET NO.  06-22 064	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to compensation under the provisions of 38 
U.S.C.A. § 1151 for anxiety disorder due to an anaphylactoid 
reaction to medication administered during a medical 
procedure at a VA Medical Center.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Chaplin, Counsel


INTRODUCTION

The veteran served on active duty from September 1952 to 
November 1959.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a December 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida, that denied entitlement to 
compensation under 38 U.S.C.A. § 1151 for anxiety disorder 
due to anaphylactic reaction.    

The veteran presented testimony at a personal hearing in June 
2007 before the undersigned.  


FINDINGS OF FACT

1.  The competent medical evidence shows that the veteran 
suffered a shock and anaphylactoid reaction due to 
administration of medication during a medical procedure at a 
VA Medical Center.

2.  Resolving doubt in favor of the veteran, an additional 
disability was proximately caused by error in judgment or 
similar instance of fault in treatment furnished the veteran 
in a VA Medical Center 


CONCLUSION OF LAW

The criteria for entitlement to compensation under 38 
U.S.C.A. § 1151 for anxiety disorder due to anaphylactoid 
reaction to medication administered during a VA medical 
procedure have been met.  38 U.S.C.A. § 1151, 5107 (West 2002 
& Supp. 2008); 38 C.F.R. §§ 3.102, 3.361 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board has considered the veteran's claim under the 
provisions of 38 U.S.C.A. § 1151 based on whether VA 
treatment that caused an anaphylactoid reaction that has 
resulted in an anxiety disorder with depression.  The veteran 
contends that the manner in which the drug was administered 
was negligent.  The veteran claims that he immediately 
reported that he was having a reaction, but his oxygen mask 
was replaced on his face and he was told to breathe deeply.  
He then passed out and awakened in the intensive care unit.  
As a result of that trauma he suffers from depression and 
anxiety.  

That law requires that a claimed additional disability be 
caused by VA hospital care, medical or surgical treatment, or 
examination.  When there is no willful misconduct by a 
veteran, disability resulting from VA medical treatment 
furnished to the veteran will be compensated in the same 
manner as if service connected if the disability was caused 
by (A) carelessness, negligence, lack of proper skill, error 
in judgment, or similar instance of fault on the part of VA 
in furnishing hospital care or (B) an event which was not 
reasonably foreseeable.  38 U.S.C.A. § 1151; 38 C.F.R. 
§ 3.361.

In order to establish entitlement to compensation benefits 
pursuant to 38 U.S.C.A. § 1151, there must be (1) medical 
evidence of a current disability; (2) medical or, in some 
circumstances, lay evidence of the incurrence or aggravation 
of an injury or disease as the result of VA hospitalization 
or treatment; and (3) medical evidence of a nexus between the 
asserted injury or disease and the current disability.  Jones 
v. West, 12 Vet. App. 460 (1999).

In August 2003, the veteran was to undergo an 
uretrocystoscopy for evaluation of uretrolithiasis.  In 
preparation for the procedure he was given vancomycin and 
became hypotensive and developed cardiac symptoms.  

A VA medical report shows that on the following day the 
veteran recalled a physician giving a medicine by bolus 
administration immediately prior to the development of 
symptoms.  The physician wrote that conversation with the 
nursing staff indicated that during a rapid infusion of 
vancomycin, the veteran began to complain of shortness of 
breath and general discomfort.  That was followed by the 
development of a shock state.  He was treated and his 
condition improved and stabilized.  The impression was 
vancomycin anaphylactoid reaction; shock, resolved; and an 
acute myocardial infarction due to the reaction, 
subendocardial.  

The physician found that the veteran's presentation the prior 
day was most consistent with an anaphylactoid reaction due to 
the administration of vancomycin.  That it was due to an 
anaphylactoid reaction was supported by the lack of a prior 
history of vancomycin administration.  The physician stated 
that during or soon after rapid infusion of vancomycin, 
patients may develop anaphylactoid reactions.  The physician 
noted that in studies of normal volunteers, infusion-related 
events did not occur when vancomycin was administered at a 
rate of 10 mg/min or less.  He wrote "[d]iscussion with the 
nursing staff suggested that this rate may have been 
exceeded."  The veteran also provided historical information 
that indicated his episode was preceded by the bolus 
administration of a medication.  

In addition, submitted into evidence is a page from an 
unknown book regarding dosage and administration of 
vancomycin.  This medical literature states that rapid IV 
administration of vancomycin should be avoided and patients 
should be monitored closely during infusion of the drug to 
detect a hypotensive reaction if it occurs.  The article 
states that to minimize adverse effects, IV vancomycin should 
be administered slowly, at a rate not exceeding 10mg/min.  
However, the possibility that adverse effects associated with 
vancomycin infusion could occur at any infusion rate should 
be considered.  The article continues with dosage suggestions 
to minimize adverse effects.  

In early November 2005, after review of the veteran's claim 
file and a VA psychiatric examination, the examiner found the 
veteran fulfilled the criteria in DSM-IV for anxiety 
disorder, not otherwise specified, having both symptoms of 
anxiety and depression, which developed after he had an 
anaphylactic reaction while undergoing a procedure at a VA 
Hospital.  The VA psychiatrist opined that the veteran's 
anxiety and depression, which were included in his diagnosis 
of anxiety disorder, not otherwise specified, were a result 
of his threatening experience of the anaphylactic reaction.  
As a psychiatrist, he felt he was not qualified to provide an 
opinion regarding the administration rate of the vancomycin.  
The veteran and his wife had made a clear case for his 
development of any psychiatric problems following the shock 
and that he had no difficulties like this before the shock.  
The veteran's symptoms started immediately, within days of 
the experience.  

Also in early November 2005, after review of the veteran's 
claim file a VA physician provided a medical opinion that the 
veteran's symptoms were more likely than not associated with 
an anaphylactoid reaction due to the administration of 
vancomycin.  The reactions are most commonly reported when 
the recommended rate of 10 mg/min or less was exceeded, but 
had been reported at lower rates and even with oral 
administration in very rare cases.  The VA physician was 
unable to locate the medication administration for the 
veteran filled out by either Anesthesiology or Nursing to 
determine at what rate the vancomycin was administrated or 
how much remained when the vancomycin was discontinued 
following the veteran's reaction.  The VA physician referred 
to the pulmonary critical care note that stated discussion 
with the nursing staff suggested that rate may have been 
exceeded.  However, the VA physician stated that in the 
absence of the actual medication administration record, she 
was unable to state with certainty whether or not the 
recommended administration rate was exceeded.  

The VA physician concluded that the veteran's anaphylactic 
shock or anaphylactoid reaction was more likely than not due 
to the administration of vancomycin.  Based on the evidence 
presented, she could not determine without resorting to mere 
speculation, whether it is as likely as not if the 
administration rate was exceeded.  

VA outpatient treatment records from August 1999 to November 
2006 show that at a chronic pain consultation in July 1999 
when the veteran complained of pain and his functional 
ability worsening due to a back disorder, a psychiatric 
review noted no complaints of anxiety or depression and 
stated that the veteran's mood was appropriate.  At a pain 
consultation in August 1999, results of clinical interview 
and testing suggested that his levels of depression and 
anxiety were significantly lower than typical chronic pain 
patients and fell within normal limits.  The veteran was 
emotionally coping well with his chronic back pain.  The 
veteran first sought mental health care in August 2003 a few 
days after discharge from the hospital for complaints of 
feeling very depressed and needed to talk to someone.  He was 
diagnosed with acute stress disorder.  He received continued 
treatment for acute stress disorder and associated mild post 
traumatic stress disorder in through October 2005.  In 
September 2005, the veteran expressed anxiety when entering a 
hospital.  He had dreams about the doctor involved in his 
care in 2003.  The reports show a diagnosis of anxiety 
disorder in December 2005.  In June 2006 at a scheduled 
appointment for individual therapy and medication review, the 
veteran reported that key words and seeing a medical 
procedure on television would trigger thoughts of his 
hospital-related trauma.  

The record also contains the report of a VA examination for 
mental disorders in December 2006 wherein a VA clinical 
psychologist opined that the veteran's psychiatric 
difficulties were at least as likely as not secondary to his 
service connected lumbar disc disease and paralysis of the 
sciatic nerve.  The rationale was that the veteran had no 
mental health treatment until after he suffered from an 
anaphylactic reaction to an injection while hospitalized in 
2003.  He noted the VA psychiatrist's November 2005 opinion.  
The records show that the veteran had been experiencing both 
a progressive deterioration of functioning and a progressive 
increase in his felt pain before 2003.  The VA psychologist 
opined that the veteran's condition actually began in the 
1970's based on the veteran's report and became more intense 
and severe as a result of the incident that occurred in 2003.  
The VA psychologist concluded that it appeared more likely 
than not that the allergic reaction in 2003 triggered an 
intensification of an already present psychiatric disability 
rather than caused the initial onset of symptoms.  

The veteran testified in June 2007 regarding his reaction 
following administration of vancomycin infusion in August 
2003 and his symptoms following his discharge from the 
hospital.  

The Board finds that an award of the benefit sought is 
warranted.  The medical evidence shows that the veteran went 
into anaphylactoid shock after the administration of 
vancomycin.  A VA medical reviewer opined that the veteran's 
shock and reaction was a result of the administration of 
vancomycin.  There is evidence based on the veteran's 
statements, nursing statements, and a note by a pulmonary 
critical care clinician that the recommended rate of 
administration might have been exceeded.  Medical literature 
indicates that a reaction such as the one the veteran 
experienced is much more likely when the medication is 
administered at an excessive rate.  The VA medical reviewer 
was unable to definitively state whether the administration 
rate of vancomycin exceeded the recommended rate as 
documentation regarding the administration of vancomycin to 
the veteran was not located.  Thus, it would seem that either 
the medication administration was not recorded or the report 
is unavailable.  In either case, faulty VA record keeping 
creates a reasonable doubt, which is resolved in the favor of 
the veteran.  The exact rate of administration of vancomycin 
cannot be determined from the available evidence, but it 
appears that anaphylactic shock is much more likely at a 
higher rate of administration.  With evidence for and against 
the issue of the amount of vancomycin administered, the doubt 
is resolved in the favor of the veteran.  Thus, the Board 
finds that there was fault in VA's furnishing treatment 
during a medical procedure at a VA hospital.

The evidence also shows that the veteran has an additional 
disability of anxiety disorder as a result of the VA 
treatment.  A VA psychiatrist in November 2005 opined that 
the veteran's anxiety disorder was a result of his 
threatening experience of the anaphylactic reaction.  
Although the record contains a December 2006 medical opinion 
by a VA psychologist linking the veteran's anxiety disorder 
to his back disorder, the Board finds this medical opinion is 
of less probative value than the November 2005 medical 
opinion.  The December 2006 opinion is based on the veteran's 
reported history of symptom onset prior to August 2003 with 
no verifiable supporting evidence.  Even if one were to 
consider that the veteran had anxiety and depression prior to 
the August 2003 treatment, the VA psychologist in December 
2006 found that the medication reaction in August 2003 
intensified an already present psychiatric disability.  The 
December 2006 psychologist acknowledged that the veteran had 
no mental health treatment prior to August 2003.  Outpatient 
treatment records show that although the veteran complained 
in July and August 1999 of worsening of his back pain, his 
anxiety and depression were within normal limits.  Objective 
medical evidence shows mental treatment immediately following 
the anaphylactoid reaction in August 2003 with symptoms 
related to the incident.  

Under these circumstances, and with consideration of the VA 
doctrine of resolving any reasonable doubt in favor of the 
veteran, the Board finds that the administration of 
vancomycin was more likely at an excessive rate which caused 
a anaphylactoid reaction which was the cause of the veteran's 
anxiety disorder with depression.  Accordingly, the veteran's 
claim for benefits pursuant to 38 U.S.C.A. § 1151 for anxiety 
disorder with depression is warranted.  38 U.S.C.A. § 
5107(b); 38 C.F.R. § 3.102.


ORDER

Entitlement to benefits pursuant to the provisions of 38 
U.S.C.A. § 1151 for anxiety disorder with depression due to 
an anaphylactoid reaction to medication administered by VA is 
granted.



____________________________________________
HARVEY P. ROBERTS
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


